EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL LEWIS on December 15, 2021.

The application has been amended as follows: 

In the Claims:

11. (CANCELED).
12. (CANCELED).
13. (CANCELED).
14. (CANCELED).
15. (CANCELED).
16. (CANCELED).
17. (CANCELED).
18. (CANCELED).
19. (CANCELED).
20. (CANCELED).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-10 under 35 U.S.C. §103 over Adams et al., (PGPub. No.: US 2016/0374387 A1) is withdrawn after careful reconsideration of evidence and arguments presented by Applicant in the response filed on October 28, 2021. Claims 1-10 are deemed free of the prior art because there is no prior art reasonably teaching or suggesting the claimed seed and plant of tobacco cultivars dS1746 or dS1746MS, a representative sample seed of said cultivar dS1746 or dS1746MS having been deposited with the ATCC under ATCC Accession No. PTA-125409, or PTA-126414, respectively. 
The closest prior art is Adams et al., (PGPub. No.: US 2016/0374387 A1). Adams teaches progeny plants resulted from a cross between TN90 with LA BU21 (LA Burley 21), and the (F2) progeny plants homozygous for the nic1 and nic2 loci, having a nicotine levels such as 0.17, 0.19, 0.2%, etc (Example 11, Table 12). However, Adams does not reduce to practice a back-crossed derivative of the TN 90 x LA BU21 progeny line. In contrast, the instantly claimed tobacco cultivars have been developed after repeated backcrossing and selection of particular agronomic traits. Based at least on this common knowledge of the mechanisms of homologous recombination involved in the repeated backcrossing and selection process, it would have been unreasonable to expect that a person of ordinary skill in the art could arrive at a plant with a genome that is indistinguishable from the recited deposited plants.

Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663